                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

WHITNEY GRIFFIN,                                     )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     Case No. 1:19-cv-04618-TWP-DLP
                                                     )
COMMUNITY HEALTH NETWORK,                            )
                                                     )
                              Defendant.             )

          ENTRY ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

        This matter is before the Court on a Motion for Summary Judgment filed pursuant to

Federal Rule of Civil Procedure 56 by Defendant Community Health Network ("CHN") (Filing

No. 45). Plaintiff Whitney Griffin ("Griffin") filed this lawsuit after she was terminated from her

employment at CHN. In her Complaint, Griffin asserts claims for racial discrimination and

retaliatory termination in violation of Title VII of the Civil Rights Act of 1964 ("Title VII"), and

42 U.S.C § 1981 ("Section 1981") (Filing No. 1). CHN seeks judgment as a matter of law asserting

that Griffin's termination was neither discriminatory nor retaliatory and that there are no disputed

issues of material fact. For the following reasons, the Motion is granted in part and denied in

part.

                                           I.   BACKGROUND

        The following facts are not necessarily objectively true, but as required by Federal Rule of

Civil Procedure 56, the facts are presented in the light most favorable to Griffin as the non-moving

party. See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009).

        Griffin is an African-American woman who resides in the Southern District of Indiana.

(Filing No. 1 at 1–2). She began working for CHN as a temporary medical assistant in June 2013.

(Filing No. 47-1 at 4). In January 2017, she was hired as a full-time Medical Assistant at CHN's
Stones Crossing Health Pavilion located in Greenwood, Indiana ("Stones Crossing"). Id. at 9.

Griffin was the only African-American medical assistant at Stones Crossing during her 2017–2019

employment period (Filing No. 47-2 at 18; Filing No. 51-1 at 1). As a Medical Assistant, Griffin

directly reported to the Practice Manager (Filing No. 51-2 at 4). Her job description indicated that

she would report to the "Practice Administrator/Manager and/or Clinical Supervisor." (Filing No.

51-4 at 2.) Below the Practice Manager, the Clinical Supervisor and Operations Supervisor had

lesser supervisory roles over the Medical Assistants but were integral to the decision-making of

the staff (Filing No. 51-2 at 4). Medical Assistants at Stones Crossing supported a specific

physician and only worked with that physician's patients. Id.

       Griffin initially reported to Scott Sappenfield ("Sappenfield") from January 2017 until

December 2018 when Sappenfield resigned (Filing No. 47-2 at 4). Her work performance prior to

January 2019 was evaluated positively by Sappenfield during the time when he was her supervisor.

(Filing No. 47-1 at 5.) In fact, Sappenfield characterized Griffin as "demonstrat[ing] a high degree

of clinical proficiency [and], personal integrity," and stated that Griffin "worked well with others."

(Filing No. 51-6 at 1.) While employed by CHN, Griffin was never written-up and never received

any disciplinary actions at the Stones Crossing site (Filing No. 47-4 at 8).

       The Group Practice Director, Stacey Sharp ("Sharp"), assumed the role of interim Group

Practice Manager, along with her other duties, in October 2018 prior to Sappenfield's resignation.

Id. Amanda Ennis ("Ennis") was the Stones Crossing Clinical Supervisor. Id. at 3. Karen

Chenoweth ("Chenoweth") was the Operations Supervisor (Filing No. 51-2 at 4). Dr. Yousef

Mohammadi ("Dr. Mohammadi") was the physician that Griffin supported. Id.

       Griffin's time at Stones Crossing was marked by some instances of work-related conflict

and race-based issues that either directly involved Griffin and her coworkers or was witnessed by



                                                  2
Griffin (Filing No. 47-1 at 13). In one instance, Griffin walked in on an ongoing conversation

between a Caucasian coworker, Daniel Falks ("Falks"), and a coworker of Hispanic descent and

witnessed Falks remark about "how people should return over the border." Id. Griffin also

witnessed Falks intimidate another coworker but, to Griffin's knowledge, he received no form of

corrective action. Id. at 37. In another instance, a coworker named Jamea Stetser ("Stetser"), told

Griffin that she should "know [her] place," which Griffin interpreted to be a racial comment. Id.

at 7. Griffin also experienced negative race-based comments from patients. Id.

       Griffin's previous Practice Manager, Sappenfield, confirmed an environment of "rampant

racial bias" at Stones Crossing that was demonstrated by some of Griffin's "peers and superiors."

(Filing No. 51-6.) Sappenfield specifically named Ennis and Stetser for their "fear-based"

reactions to Griffin as an African-American woman. Id. Sappenfield pointed out that Griffin was

the "only African-American staff member, and diversity was very difficult to achieve in the

geographical area [where] Stones Crossing is located." Id. As a result of concerns raised by Griffin

to Sappenfield about issues she felt were race-based, Sappenfield spoke individually with Stetser

and Ennis about these issues before his December 2018 resignation (Filing No. 47-1 at 15, 18).

       On December 26, 2018, a Caucasian coworker named Teresa Haney ("Haney") informed

Griffin that she planned to send a patient's medical records to a hotel fax machine, which violated

the Health Insurance Portability and Accountability Act ("HIPAA"). Id. at 22. After Griffin

informed Haney of the HIPAA restrictions, Haney began to "verbally attack" Griffin in a manner

that was unsuitable for the workplace, although Haney did not use any race-related language during

the barrage.    Id. Griffin immediately informed Ennis, the Clinical Supervisor, and Dr.

Mohammadi, the physician Griffin supported. Id. Griffin believes Ennis did nothing about the

situation with Haney after Griffin reported it to her. Id.



                                                  3
       The next day on December 27, 2018, Griffin asked another Caucasian coworker, Candace

Van Valkenburg ("Van Valkenburg"), a question about a work-related matter and was "verbally

attacked." Id. at 23. Van Valkenburg proceeded to yell at Griffin, although Griffin could not recall

whether race-related language was used. Id. Following this episode, Griffin reported the exchange

to Clinical Supervisor Ennis and Operations Supervisor Chenoweth. Id. at 24.

       On January 3, 2019, Ennis and Chenoweth conferred with Griffin and informed her that

they spoke with the women in the Stones Crossing call center (where Haney and Van Valkenburg

were stationed), and Ennis and Chenoweth told Griffin that her face was "scary and intimidating."

Id. When Griffin questioned the pair about what their comment meant, Griffin was told that she

"came off strong." Id. Griffin felt the comment was race-related and meant to stereotype her as

"an angry Black woman." Id. During the discussion, Ennis informed Griffin that she should only

communicate with her coworkers through CHN's online internal messaging system ("Jabber")

because of Griffin's facial expressions. Id. Jabber was not a common or effective way to

communicate within Stones Crossing. Id. at 19.

       On January 4, 2019, because of her experiences at Stones Crossing, the episodes with

Haney and Van Valkenburg, and the comments made to her during the conference with Ennis and

Chenoweth, Griffin filed a complaint for racial discrimination with CHN's Human Resources

office ("HR"). Id. at 24. Five Employee Relations Specialists worked within HR and reported to

the Director of Employee Relations, Diane Reynolds ("Reynolds") (Filing No. 51-3 at 3).

Employee Relations Specialist Isabel Fawcett ("Fawcett") was assigned Griffin's racial

discrimination complaint and conducted intake with her. Id. at 6. Fawcett began an investigation

of Griffin's racial discrimination complaint on January 4, 2019, and developed questions and

potential interview subjects based on the information Griffin provided. Id. at 7. While Griffin



                                                 4
named multiple people in her complaint, Ennis was listed as the complaint's subject. Id. at 8.

Immediately after receiving Griffin's complaint, Fawcett informed interim Practice Manager Sharp

and Ennis that an investigation of Griffin's racial discrimination complaint had commenced. Id. at

7–8.

       The next day, Saturday, January 5, 2019, Chenoweth sent an mail to Sharp and Ennis with

the subject line "Ongoing Problem" and described coming across the public social media post of

the previous Practice Manager, Sappenfield, that seemed to denigrate Stones Crossing's current

leadership (Filing No. 51-8 at 2). In her email, Chenoweth stated that "people in our office that

are difficult to work with," which was ostensibly about Griffin, and stated the words that have been

used to describe these "difficult to work with" people were "bully, intimidating, superior, hostile,

scary, and many other colorful words." Id. Sharp responded to the message and copied Fawcett

on the email, telling Chenoweth and Ennis, "I am copying Isabel on this correspondence as it

relates to the concern and ongoing investigation with Whitney Griffin's complaint." Id. Fawcett

requested copy of the Facebook posting and Sharp instructed Chenoweth (and copied Fawcett and

Ennis) to include the posting in her investigation (of Whitney Griffins complaint), "as these are

public posts for the former Practice Administrator … and documented mentor (also posted public

on social media) of Whitney Griffin." Id. at 1. In part, Sappenfield's posting stated the following:

       For my old work family at Stones Crossing Health Pavilion. You deserve good
       leadership so please demand it and don't settle if they don't deliver. DO NOT accept
       racism or any kind of discrimination from your colleagues, supervisors, or
       directors. DO NOT be afraid to declare without parameters that you deserve a
       environment that is safe, welcoming, and treats everyone with respect.

       …

(Filing No. 58-1 at 5.)




                                                 5
       On Monday morning, January 7, 2019, Sharp informed Griffin that she wanted to meet

with her regarding a verbal complaint lodged against Griffin by another coworker regarding

Griffin's "message delivery" and concerns about language that Griffin had used in the office (Filing

No. 47-2 at 10). Griffin remarked that she felt she was being targeted and informed Sharp that she

would not discuss anything further until HR was present. Id. Sharp agreed and informed Griffin

she would reschedule the meeting. Id. Griffin initially agreed to attend the meeting, but when

Sharp sent the email meeting invitations, Griffin declined the electronic invitation at least twice.

Id. at 11. Griffin declined the invitations because she wanted someone from HR other than Fawcett

to be present for the meeting.

       Sharp emailed Fawcett seeking advice on how to handle the situation if Griffin chose to

not attend the meeting, and Fawcett advised Sharp to issue Griffin a "warning for insubordination."

(Filing No. 51-11 at 1.) Fawcett suggested that Sharp should inform Griffin that refusal to attend

any meeting called by the leadership team would be considered an act of insubordination. Id. That

afternoon, Fawcett informed Griffin that she had concluded her investigation of Griffin's HR

complaint for racial discrimination and informed Griffin the feedback she received from five of

the six interview subjects was that Griffin was "difficult to work with." (Filing No. 51-3 at 11.)

On January 4, 2019 and January 7, 2019, Fawcett spoke with at least six employees, including

Sharp, Ennis, and Haney regarding Griffin's racial discrimination complaint. Id. Fawcett relayed

to Griffin the multiple comments made about her and stated, "While you may not agree with the

perceptions shared, they offer an opportunity for reflection on how you may come across to others,

which has nothing to do with your race." (Filing No. 51-16 at 1.) Griffin was also advised to

"improve her working relationship with others." Id. Griffin responded to the email shortly after

and stated that she would "just contact the" U.S. Equal Employment Opportunity Commission



                                                 6
("EEOC"), implying she would file a charge of discrimination against CHN with that federal

agency. Id.

       Fawcett sent Sharp the results of her investigation as well as the email that was sent to

Griffin (Filing No. 51-9 at 1). Fawcett then sent her supervisor, Reynolds, a copy of the email sent

to Griffin and Sharp and stated, "This is the person who said she might be filing an EEOC

complaint, as encouraged by her former manager who . . . posted scathing comments on Facebook

about the current leadership." Id. Fawcett informed Reynolds that she persuaded Sharp, Ennis,

and Chenoweth to ignore the concerns over the social media post and focus on "work performance

issues and insubordination only." Id. Fawcett also informed Reynolds of the morning's back-and-

forth between Sharp and Griffin regarding Griffin's request to have HR "in the room" during the

scheduled meeting and told Reynolds, "I am not going to give in to her demands, so I will join by

telephone conference call". Id. Fawcett concluded the email to Reynolds by telling her, "It is my

judgement [sic] based on the investigatory findings that they need to get her escalating behavior

under control in order to manage effectively." Id.

       The next morning, before 9:00 a.m. on January 8, 2019, Griffin was informed by Sharp

that a meeting with HR (regarding the verbal complaint lodged against Griffin) would begin at

10:00 a.m. that same day (Filing No. 47-1 at 31; Filing No. 51-12 at 3). Griffin reiterated her

preference for HR to be present and Sharp informed her that HR would be available via telephone.

Id. S harp told Griffin that Fawcett would be the HR person to attend the meeting via telephone,

and Griffin informed Sharp she was uncomfortable with Fawcett being the Employee Relations

Specialist to attend the meeting because of her "lack of investigation" with Griffin's racial

discrimination complaint that was concluded by Fawcett the day before. Id. at 32. Sharp informed

Griffin that she was advised by HR to write Griffin up for insubordination if Griffin did not attend



                                                 7
the meeting. Id. Griffin became emotional and began crying. Id. Sharp described Griffin as

"extremely agitated" and Griffin informed her that Sharp was "only doing this because she filed a

racial profiling case." (Filing No. 47-2 at 2.)

         Griffin left the room with Sharp and sought Ennis, the Clinical Supervisor, and explained

that she needed a "mental health day," asked for permission to leave, and Ennis granted her

permission by stating "okay" (Filing No. 47-1 at 33–34). Before leaving, Griffin found coverage

for her patients by asking coworker Chris Millberry ("Millberry") to cover her remaining shift for

the day1. Id. Griffin informed Dr. Mohammadi of what transpired with Sharp and told him that

Millberry was her coverage. Id. at 34. Dr. Mohammadi agreed with her request to leave and told

her to "[G]o reset. Come back tomorrow and . . . we'll see what goes from there." Id. At some

point before leaving that morning, Griffin informed Sharp that she would be going to HR to report

Sharp about the events that just occurred. Id. at 35.

          Unbeknownst to Griffin, during the entire discussion with Sharp, Sharp was exchanging

emails with Fawcett (Filing No. 51-12). Sharp informed Fawcett that Griffin "asked for Barb

Hybarger [sic] (my one-up) phone number and walked out. Said I would have to find someone to

cover Dr. Booth's patients. The clinical and operations supervisors are working on coverage." Id.

at 3. Fawcett responded, "[r]egarding the coverage if she's in a meeting, let her know the clinical

and operations supervisors are working on it." Id. at 2. Sharp told Fawcett that she had

inadvertently referred to "Dr. Booth" in the previous email and that "coverage for Dr. Mohammadi

is taken care of." Id. Sharp told Fawcett that Griffin had come in and out of the room during their

discussion "several times" and remarked that Griffin was "extremely hostile" and was "heading to



1
 CHN disputes Griffin's version of these facts, but as required, the facts are presented in the light most favorable to
Griffin as the non-moving party.


                                                           8
the business office to report her." Id. Sharp was instructed by Fawcett to call security if necessary,

and Sharp made clear to Fawcett via email and to Griffin that she would call security on Griffin if

need be. Id.

       Sharp informed Fawcett that Griffin told her that she was uncomfortable with Fawcett

serving as the HR person to facilitate the meeting that morning. Id. at 1. Fawcett responded to

Sharp and told her, "[i]f [Griffin] refuses to attend the meeting, let her know that she is refusing to

work and her employment is terminated (after you draft a discharge notice and send it to me for

review)."   Id. Following this exchange between Fawcett and Sharp, Fawcett emailed her

supervisor, Reynolds, and stated, "[j]ust an fyi on Whitney's hostility to her manager today and

refusal to attend a meeting. She's on the brink of being terminated. (EEOC person[.])" Id.

       After Griffin clocked out and left the building, Sharp called Griffin and informed her that

she was terminated for insubordination and abandoning her job duties. (Filing No. 47-1 at 35, 38.)

       On November 20, 2019, Griffin filed her Complaint in this Court alleging violations of

Title VII and Section 1981 for racial discrimination and retaliatory termination. (Filing No. 1.)

                                   II.     LEGAL STANDARD

       The purpose of summary judgment is to "pierce the pleadings and to assess the proof in

order to see whether there is a genuine need for trial." Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

judgment is appropriate if "the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a matter of law." Hemsworth v.

Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary

judgment, the court reviews "the record in the light most favorable to the nonmoving party and



                                                  9
draw[s] all reasonable inferences in that party’s favor." Zerante, 555 F.3d 582, 584 (7th Cir. 2009)

(citation omitted). "However, inferences that are supported by only speculation or conjecture will

not defeat a summary judgment motion." Dorsey v. Morgan Stanley, 507 F.3d 624, 627 (7th Cir.

2007) (citation and quotation marks omitted). Additionally, "[a] party who bears the burden of

proof on a particular issue may not rest on its pleadings, but must affirmatively demonstrate, by

specific factual allegations, that there is a genuine issue of material fact that requires trial."

Hemsworth, 476 F.3d at 490 (citation omitted). "The opposing party cannot meet this burden with

conclusory statements or speculation but only with appropriate citations to relevant admissible

evidence." Sink v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind. 1995) (citations

omitted).

       "In much the same way that a court is not required to scour the record in search of evidence

to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

of [the] claim." Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

marks omitted). "[N]either the mere existence of some alleged factual dispute between the parties

nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

for summary judgment." Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir. 1997)

(citations and quotation marks omitted).

       The Court views the designated evidence in the light most favorable to Griffin, as the non-

moving party and draws all reasonable inferences in her favor. Griffin v. City of Milwaukee, 74

F.3d 824, 827 (7th Cir. 1996). However, employment discrimination cases are "extremely fact-

intensive, and neither appellate courts nor district courts are obliged in our adversary system to

scour the record looking for factual disputes." Greer v. Bd. of Educ. of City of Chicago, Ill., 267

F.3d 723, 727 (7th Cir. 2001) (citation and quotation marks omitted).



                                                 10
                                       III.    DISCUSSION

        Griffin asserts in Counts I and II of her Complaint that CHN racially discriminated against

her and terminated her employment due to her race in violation of Section 1981 and Title VII

(Filing No. 1 at 3). In Counts III and IV, she asserts that CHN wrongfully terminated her in

retaliation for engaging in protected activity, which violates Section 1981 and Title VII. Id. CHN

moves for summary judgment, maintaining that each of Griffin's claims fails as a matter of law

(Filing No. 45 at 1). The Court will first address the discrimination claims before turning to the

retaliation claims.

A.      Discrimination

        1.       Section 1981

        Section 1981 provides equal rights under the law and states that, "All persons within the

jurisdiction of the United States shall have the same right . . . . to the full and equal benefit of all

laws and proceedings for the security of persons and property as is enjoyed by white citizens." 42

U.S.C. § 1981.

        To prevail on a claim based on Section 1981, "a plaintiff bears the burden of showing that

race was a but-for cause of [her] injury. And, while the materials the plaintiff can rely on to show

causation may change as a lawsuit progresses from filing to judgment, the burden itself remains

constant." Comcast Corp. v. Nat'l Ass'n of Afr. Am.-Owned Media, 140 S. Ct. 1009, 1014–15

(2020); see Bachman v. St. Monica's Congregation, 902 F.2d 1259, 1262–63 (7th Cir. 1990) ("To

be actionable, racial prejudice must be a but-for cause."). At summary judgment, a district court

must determine "whether the evidence would permit a reasonable fact finder to conclude that the

plaintiff's race . . . caused the discharge or other adverse employment action." Ortiz v. Werner

Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016).



                                                  11
        The heightened standard of proof, established by Comcast Corp., 140 S. Ct. at 1015, for

plaintiffs bringing discrimination claims under Section 1981 means that Griffin is obliged to plead

and demonstrate that but for her race, CHN would not have terminated her employment. When

reviewing the facts under the framework established by Ortiz, 834 F.3d at 765, the "evidence must

be considered as a whole, rather than asking whether any particular piece of evidence proves the

case by itself". Id.

        The Seventh Circuit has held that a plaintiff can point to circumstantial or direct evidence

to demonstrate causation; examples of circumstantial evidence that may "support an inference of

intentional discrimination [include] ambiguous or suggestive comments or conduct; better

treatment of people similarly situated but for the protected characteristic; and dishonest employer

justifications for disparate treatment." Joll v. Valparaiso Cmty. Schs., 953 F.3d 923, 929 (7th Cir.

2020). Reliance on circumstantial evidence "allows the trier of fact to infer intentional

discrimination by the decisionmaker." Mullin v. Temco Mach., Inc., 732 F.3d 772, 776 (7th Cir.

2013) (internal citations and quotation marks omitted). "Circumstantial evidence 'must point

directly to a discriminatory reason for the employer's action.'" Mullin, 732 F.3d. at 777 (quoting

Van Antwerp v. City of Peoria, Ill., 627 F.3d 295, 298 (7th Cir.2010) (citation and internal

quotation marks omitted)).

        CHN argues that Griffin provides "insubstantial and unconvincing" evidence to create a

reasonable inference that CHN terminated her based on her race and not as a result of Griffin

"abandoning her job." (Filing No. 46 at 15–16.) CHN also asserts that Griffin fails to identify any

similarly-situated, non-African-American employees who were treated more favorably (Filing No.

46 at 11).




                                                12
        Griffin responds that she can provide circumstantial evidence to prove race discrimination

(Filing No. 50 at 8). The circumstantial evidence cited by Griffin consists of the comments made

by Ennis and Chenoweth referring to her face as "scary and intimidating," as well as Sharp's

repeated warnings that she would call security on Griffin during the charged discussion on the

morning of January 8, 2019, despite Sharp's admission that Griffin was crying and never threatened

her (Filing No. 50 at 8). Griffin asserts these comments and actions played into a racist stereotype

of African-American women as "angry" and prove race discrimination in her termination. Id.

Griffin cites Young v. Control Solutions, LLC, in support of her contention, where a sister court in

this Circuit held that "[w]hen a word or concept is so pervasively and enduringly linked to a

derogatory stereotype, its use to reference individuals traditionally subject to the stereotype

inherently raises the specter of motivation or bias." No. 15-CV-3162, 2017 WL 2633679, at *4

(N.D. Ill. June 19, 2017). Griffin maintains that "[a]lthough the words 'angry Black woman' were

not specifically spoken by Sharp, Ennis, or Chenoweth, a jury could reasonably find that their

actions . . . played into that stereotype." (Filing No. 50 at 8.)

        Griffin also asserts that similarly-situated white employees received better treatment and

that she was directed to communicate with her white coworkers via Jabber while white coworkers

Haney and Van Valkenburg were "allowed to verbally abuse" her and "were not disciplined." Id.

        CHN responds that this evidence "would hardly permit a reasonable factfinder to conclude

plaintiff's race . . . caused the discharge or other adverse employment action." (Filing No. 55 at 9.)

CHN argues that the Young case cited by Griffin is "only marginally applicable, if at all, and

certainly not determinative to allow Plaintiff's race discrimination claims to proceed" because, in

that case, the defendants "repeatedly and specifically referred to plaintiff as 'angry,' which never

happened here." Id. at 10.



                                                   13
       CHN also argues that Haney, Van Valkenburg, and the entire call center staff were

instructed by Ennis to use Jabber when communicating with Griffin if they had a patient on the

line for her, and therefore, Griffin, Haney, and Van Valkenburg were "treated the same in this

regard." Id. CHN maintains that "being instructed to use a web-based instant messaging system is

hardly the sort of significant change in employment status that constitutes a materially adverse

employment action." Id. at 11 (citation and quotation marks omitted).

       The Court examines Griffin's claims under the "evidence as a whole" framework set by

Ortiz, and cited by Griffin, and uses the circumstantial evidence presented by Griffin to determine

whether Griffin's race was the "but-for" cause of her termination by CHN. Griffin sufficiently

pleads the "but-for causation" standard because she succinctly alleges in her Complaint

"Defendant, as a result of terminating Plaintiff due to her race, violated 42 U.S.C. § 1981", (Filing

No. 1 at 3), however, she fails to demonstrate that her race was the "but-for" cause of her

termination and fails to raise a genuine issue of material fact in dispute to allow her race

discrimination claims to go forward.

       Griffin cites Sharp's consistent warnings that she would call security on her on the morning

of January 8, 2019, as evidence a jury could reasonably find to have been racially motivated

because Griffin believes it "play[s] into the established stereotype of the 'angry Black woman.'"

(Filing No. 50 at 8.) However, Griffin's subjective belief of what Sharp's warnings seemingly

meant to reflect is not enough to demonstrate discrimination. See Kizer v. Children's Learning

Ctr., 962 F.2d 608, 613 (7th Cir. 1992) ("[A] subjective belief of discrimination no matter how

genuine, cannot be the sole basis for a finding of discrimination.") (alteration in original).

Moreover, Griffin presents no evidence that Sharp ever called security on her.




                                                 14
       Griffin points to the statements made by Ennis and Chenoweth referring to her as "scary

and intimidating," as evoking the odious stereotype of the "angry Black woman" that a jury could

reasonably find to be racially motivated and evidence of racial discrimination (Filing No. 50 at 8).

Even if these statements were racially insensitive˗˗which they were˗˗they are not enough to

establish discriminatory motive because they were not made by Sharp, who was the supervisor

that terminated Griffin. See Perez v. Thorntons, Inc., 731 F.3d 699, 709 (7th Cir. 2013) ("Standing

alone, biased comments do not establish discriminatory motive unless they were by the decision

maker and can be connected to the decision.").

       Griffin's attempt to position Haney and Van Valkenburg as similarly-situated white

employees who received better treatment because they were "allowed to abuse [Griffin]" and "were

not disciplined" also falls short. See David v. Bd. of Trustees of Cmty. Coll. Dist. No. 508, 846

F.3d 216, 225 (7th Cir. 2017) ("[W]hether employees are similarly situated is a flexible, common-

sense, and factual inquiry.") In the analysis to determine whether employees are similarly-situated,

the Court considers such factors as "whether the employees (i) held the same job description, (ii)

were subject to the same standards, (iii) were subordinate to the same supervisor, and (iv) had

comparable experience, education, and other qualifications—provided the employer considered

these latter factors in making the personnel decision." Id. at 226.

       Griffin does not offer evidence to show that her potential comparators were subject to the

same standards nor does she demonstrate that Haney and Val Valkenburg were materially

comparable but received treatment that was more favorable. See Rogers v. City of Chicago, 320

F.3d 748, 753 (7th Cir. 2003) ("A similarly situated employee is one who is 'directly comparable

to [the plaintiff] in all material respects.'"). Griffin's admission that she has no knowledge of the

disciplinary records or histories of her potential comparators sinks her chances to make the prima



                                                 15
facie showing of racial discrimination under McDonnell Douglas because she cannot demonstrate

that they were treated better (see Filing No. 47-1 at 38). The evidence Griffin submits does not

support her contention that Haney and Van Valkenburg were not disciplined for their verbal attacks

on her nor does Griffin demonstrate that the two white employees were similarly-situated.

       The collective evidence proffered by Griffin, taken as a whole, would not allow a

reasonable factfinder to conclude that Griffin's race was the "but-for" cause of her termination.

       Therefore, the Court grants CHN summary judgment on Griffin's claim of intentional

racial discrimination under Section 1981.

       2.      Title VII

       Similar to Section 1981, Title VII commands that it is "unlawful . . . for an employer to

fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual's race, color, religion, sex, or national origin." 42 U.S.C. § 2000e–

2(a)(1); see Bostock v. Clayton Cty., Georgia, 140 S. Ct. 1731, 1738 (2020). In 1991, Congress

amended Title VII, adding that "an unlawful employment practice is established when the

complaining party demonstrates that race . . . was a motivating factor for any employment practice,

even though other factors also motivated the practice." Boyd v. Illinois State Police, 384 F.3d 888,

895 (7th Cir. 2004); see also 42 U.S.C. § 2000e–2(m).

       As held by the Seventh Circuit, "[all discrimination cases present the same basic legal

inquiry: [A]t the summary-judgment stage, the proper question to ask is 'whether the evidence

would permit a reasonable factfinder to conclude that the plaintiff’s race, ethnicity, sex, religion,

or other proscribed factor caused the [plaintiff’s] discharge or other adverse employment action.'"

Ferrill v. Oak Creek-Franklin Joint Sch. Dist., 860 F.3d 494, 499 (7th Cir. 2017) (quoting Ortiz,



                                                 16
834 F.3d at 765) (emphasis in original). In Ortiz, the Seventh Circuit overruled a series of cases

that divided discrimination claims into "direct" and "indirect" categories and designating different

legal standards to each. See 834 F.3d at 765 ("Evidence is evidence. Relevant evidence must be

considered and irrelevant evidence disregarded, but no evidence should be treated differently from

other evidence because it can be labeled 'direct' or 'indirect.').

        In determining discrimination cases, pursuant to the well-known burden-shifting analysis

established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) 2, a plaintiff must first

show that "(1) [she] is a member of a protected class; (2) [she] performed [her] job to [her]

employer's expectations; (3) [she] suffered an adverse employment action; and (4) one or more

similarly situated individuals outside [her] protected class received better treatment." Ferrill, 860

F.3d at 500 (7th Cir. 2017) (citation omitted). If the plaintiff demonstrates these elements, "the

burden shifts to the employer to come forward with a legitimate, nondiscriminatory reason for the

challenged employment action." Id. "If the employer does this, then the burden shifts back to the

plaintiff to produce evidence establishing a genuine dispute of fact about whether the employer's

reason was a pretext for discrimination." Id.

        CHN presents two reasons why Griffin's discrimination claim fails as a matter of law: (1)

Griffin fails to establish a prima facie claim of race discrimination because she fails to identify

any similarly-situated, non-African-American employees who were treated more favorably (Filing

No. 46 at 11), and (2) even if Griffin could establish a prima facie claim, she cannot prove that

CHN's reason for terminating her was pretextual in nature. Id. at 13.




2
 The Seventh Circuit continues to recognize the McDonnell Douglas burden shifting framework, sometimes referred
to as an "indirect" means of proving employment discrimination, as one method for presenting circumstantial
evidence. Ortiz, 834 F.3d at 765 ("[A]ll evidence belongs in a single pile and must be evaluated as a whole. That
conclusion is consistent with McDonnell Douglas and its successors.")

                                                       17
        Griffin responds by presenting the circumstantial evidence discussed above. Namely, the

comments by Ennis and Chenoweth, Sharp's warnings about calling security on her, and Haney

and Van Valkenburg's alleged favorable treatment (Filing No. 50 at 8).

        Again, two of the four elements of the McDonnell Douglas framework are not in dispute.

It is undisputed that Griffin is a member of a protected class as an African-American woman and

that she suffered an adverse employment action when she was terminated. See Bagwe v. Sedgwick

Claims Mgmt. Servs., Inc., 811 F.3d 866, 889 (7th Cir. 2016) ("[A] termination is undoubtedly an

adverse employment action."). To meet her burden, Griffin must show she was meeting CHN's

employment expectations and there were other similarly-situated non-African-American

employees that were treated more favorably. There is sufficient designated evidence to establish

that Griffin was meeting her employment expectations.               However, the Court has already

determined that Griffin cannot demonstrate there were other similarly-situated, non-African-

American employees who received better treatment and thus, she cannot prevail on her racial

discrimination claim under Title VII.

        Therefore, the Court grants CHN summary judgment on Griffin's claim of racial

discrimination under Title VII.

B.      Retaliation

        The Court reviews both Title VII and Section 1981 retaliation claims under the same

framework. An employer may not retaliate against an employee because that person opposes a

practice prohibited by Title VII, files a charge of discrimination under Title VII, or testifies, assists,

or participates in an investigation or proceeding under Title VII. 42 U.S.C. § 2000e-3. Section

1981 protects the right of all persons "to make and enforce contracts" regardless of race. 42 U.S.C.




                                                   18
§ 1981(a). Section 1981 also authorizes claims for retaliation. CBOCS West, Inc. v. Humphries,

553 U.S. 442, 445 (2008).

       Employees can prove retaliation claims in two ways: either through the direct method or

the indirect method. "The direct method requires the plaintiff to simply present evidence satisfying

the elements of the retaliation claim: (1) [she] engaged in a protected activity, (2) [she] suffered

an adverse action, and (3) a causal connection exists between the activity and the adverse action."

Lewis v. Wilkie, 909 F.3d 858, 866 (7th Cir. 2018) (citation omitted). Alternatively, the indirect

method of proof in a retaliation claim, like one for discrimination, uses the burden-shifting

McDonnell Douglas framework.

       CHN asserts that Griffin's retaliation claims fail as a matter of law under the direct method

because Griffin cannot establish the requisite causal link between her complaint to HR for racial

discrimination and her termination (Filing No. 46 at 16). CHN also maintains that Griffin cannot

establish that CHN's reason for terminating her was pretext for retaliation because CHN presented

evidence of a non-discriminatory and non-retaliatory reason for Griffin's termination – specifically

her "abandonment of her job duties." Id. at 18.

       Griffin responds that she satisfies all three prongs of the retaliation inquiry using the direct

method. Griffin argues that she unquestionably engaged in statutorily protected activity when she

(1) filed a complaint for discrimination with HR on January 4, 2019, (2) informed Fawcett that she

would contact the EEOC on January 7, 2019, and (3) informed Sharp that she would file a

retaliation complaint against her at CHN's Business Office on the morning of January 8, 2019

(Filing No. 50 at 6). Griffin argues that she suffered an adverse employment action when "Fawcett

made the decision to terminate" her on January 8, 2019 for "abandoning her job," despite the fact




                                                  19
that "Ennis gave Griffin permission to leave and Ennis and Griffin worked together to find her

replacement for the rest of her shift." Id.

       Regarding the causal connection element of the retaliation inquiry, the Seventh Circuit

explains that "either direct or circumstantial evidence can be used" under the direct method of

proof to show that an employer was motivated to terminate an employee because of her protected

activity. Harper v. C.R. England, Inc., 687 F.3d 297, 307 (7th Cir. 2012). The Seventh Circuit has

held that "circumstantial evidence of retaliation may include 'suspicious timing, ambiguous

statements, behavior toward or comments directed at other employees in the protected group, and

other bits and pieces from which an inference of discriminatory intent might be drawn.'" Id. at 307

(quoting Boumehdi v. Plastag Holdings, LLC, 489 F.3d 781, 792 (7th Cir.2007)).

       Griffin contends there is "suspicious timing between the protected activity and the adverse

action." (Filing No. 50 at 7.) She points out that the Seventh Circuit has stated "a two to three-day

gap between protected activity and adverse action is sufficient by itself to prove a causal

connection." McClendon v. Indiana Sugars, Inc., 108 F.3d 789, 796-97 (7th Cir. 1997). Griffin

argues that her termination decision, made only three days after she issued a complaint, one day

after she informed Fawcett that she would be filing a complaint with the EEOC, and mere "minutes

after she informed Sharp that she was going to file a complaint against her at [CHN's] business

office", is clearly suspicious. Id. CHN's primary reason for her termination, Griffin contends, has

"no basis in fact" because, although CHN claims she was terminated for abandoning her job, she

was given permission by Clinical Supervisor Ennis to leave, and Griffin and Ennis worked together

to find her replacement for the remainder of the shift. Id. Griffin disputes CHN's testimony that

Sharp was unaware that Ennis granted her permission to leave because it would be "almost




                                                 20
impossible" given that "Ennis served as a witness to the discharge and signed discharge

documentation." Id.

       Finally, Griffin asserts that there are "other bits and pieces from which an inference of

discriminatory or retaliatory intent might be drawn." Id. Specifically, Griffin argues that Fawcett

made the decision to terminate Griffin despite such decision-making not being a part of her job

duties and that Fawcett consistently referred to Griffin in internal emails as the "EEOC person,"

which Griffin argues is evidence that her EEOC complaint was at the "forefront of Fawcett's mind"

and was the reason she was terminated. Id.

       CHN replies that it does not contest that Griffin engaged in protected activity and suffered

and adverse employment action (Filing No. 55 at 6). CHN limits its rebuttal to causation and

pretext. Id. CHN takes issue with Griffin citing McClendon v. Indiana Sugars, Inc., 108 F.3d 789

(1997) as being a "24-year old, pre-Ortiz" case that predates the "evidence as a whole" framework

found in Ortiz (Filing No. 55 at 7). CHN argues that the applicable standard in this case is whether

the evidence as a whole would permit a reasonable factfinder to conclude that Griffin's complaint

to HR, comments to Fawcett about going to the EEOC, and comments to Sharp about reporting

her, caused her termination.

       Despite CHN taking issue with Griffin's reference to McClendon v. Indiana Sugars, Inc.,

CHN concedes it has not been overruled, and the Court finds that it remains applicable in analysis

of retaliation claims under Title VII and Section 1981. To that end, the timing of Griffin's

termination on the heels of her engagement in protected activity cannot be overlooked. Though

suspicious timing alone is not enough to overcome a motion for summary judgment, see Lewis v.

Chicago, 496 F.3d 645, 656 (7th Cir. 2007), "[o]ccasionally, however, an adverse action comes so




                                                21
close on the heels of a protected act that an inference of causation is sensible." McCann v. Badger

Mining Corp., 965 F.3d 578, 593 (7th Cir. 2020) (citing McClendon, 108 F.3d at 796–97).

       Moreover, under the Ortiz standard, the evidence, presented as a whole, could permit a

reasonable factfinder to conclude that Griffin's participation in the stated protected activity caused

her termination. In her declaration, Sharp states only that "[a]t the time I made the termination

decision, I received no evidence that Ms. Griffin had permission to leave her shift" and Ennis "did

not report to me that she gave Griffin permission to leave." (Filing No. 47-6 at 2.) Although CHN

asserts that it is "undisputed that at the time she terminated [Griffin], Sharp was unaware of the

conversation between [Griffin] and Ennis which [Griffin] may have interpreted as authorization

for her to leave her shift." (Filing No. 55 at 8.) Griffin disputes this as "almost impossible".

(Filing No. 50 at 7.)

       There is clearly a genuine issue of material of fact in dispute as to whether Griffin

"abandoned her job" as alleged by CHN (presented as the primary reason for her termination) or

whether Griffin was authorized to leave and secured coverage for the remainder of her shift before

clocking out. In addition, the circumstances surrounding Griffin's abrupt termination after she was

originally set to receive a written warning gives credence to a causal link between the protected

activity Griffin engaged in and her subsequent adverse employment decision. In viewing the

evidence in a light most favorable to Griffin, Griffin has raised genuine issues of material fact in

dispute that foreclose summary judgment in favor of CHN on her retaliation claims. Accordingly,

the Court denies summary judgment for CHN on Griffin's retaliation claims under Section 1981

and Title VII.




                                                 22
                                    IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS in part and DENIES in part CHN's

Motion for Summary Judgment (Filing No. 45). CHN is granted summary judgment on Griffin's

Section 1981 and Title VII racial discrimination claims and Counts I and Count II are dismissed.

Griffin's retaliation claims pursuant to Section 1981 and Title VII in Counts III and Count IV of

her Complaint may proceed beyond the summary judgment stage.



       SO ORDERED.

Date: 7/14/2021



DISTRIBUTION:

Amber K. Boyd
AMBER K. BOYD ATTORNEY AT LAW
amber@amberboydlaw.com

Sarah Elizabeth Larimer
AMBER BOYD LAW
sarah@amberboydlaw.com

Christina M. Kamelhair
OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
christina.kamelhair@ogletree.com

Brandon M. Shelton
OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
brandon.shelton@ogletreedeakins.com




                                               23
